Preview - 1:19PO00006-001                                                                                                                             Page 1 of 3


      AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                       BENJAMIN SANTILLANA                                          Criminal Number: 1:19PO00006-001
                                                                                    Defendant's Attorney: John Abel, Retained
      THE DEFENDANT:
             admitted guilt to violation of Charges One and Two as alleged in the violation petition filed on 1/31/2020 .
             was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                             Date Violation Ended
                                             The Defendant Failed to Appear for a Review Hearing on January
       Charge One
                                             16, 2020
       Charge Two                            Failure to Timely File a Probation Status Report

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 3/21/2019 .

             The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)       is/are dismissed.

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   2/20/2020
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Stanley A. Boone, United States Magistrate Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   2/21/2020
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=3c660af2-2b03-44af-b3f7-8dfee629bf99                                                          2/21/2020
Preview - 1:19PO00006-001                                                                                                            Page 2 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
      DEFENDANT: BENJAMIN SANTILLANA                                                                                            Page 2 of 3
      CASE NUMBER: 1:19PO00006-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      3 days with credit for time served for 3 days.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=3c660af2-2b03-44af-b3f7-8dfee629bf99                                         2/21/2020
Preview - 1:19PO00006-001                                                                                                                    Page 3 of 3


      AO 245B-CAED (Rev. 02/2018) Sheet 4 - Misdemeanor Probation
      DEFENDANT: BENJAMIN SANTILLANA                                                                                                    Page 3 of 3
      CASE NUMBER: 1:19PO00006-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:
       12 months to expire on March 20, 2020 (as previously ordered on March 21, 2019).

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that Defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and contact number.
       4.   The defendant is committed to the custody of the United States Bureau of Prisons to be imprisoned for a total of 3 days with
            credit served for 3 days in custody.
       5.   Other: The defendant shall continue to attend and complete the Veterans Administration Homeless (HUD- Vash) Program.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?cid=3c660af2-2b03-44af-b3f7-8dfee629bf99                                                 2/21/2020
